424 F.2d 1368
165 U.S.P.Q. 618, 166 U.S.P.Q. 234
CUMMINS ENGINE COMPANY, Inc., Appellant,v.GENERAL MOTORS CORPORATION and McCall-Boykin Truck, Inc., Appellees.
No. 13718.
United States Court of Appeals, Fourth Circuit.
Argued April 9, 1970.Decided May 21, 1970.

Richard Russell Wolfe, Chicago, Ill.  (Berton Scott Sheppard, and Wolfe, Hubbard, Voit & Osann, Chicago, Ill., Norwood B. Orrick, and Venable, Baetjer & Howard, Baltimore, Md., on the brief), for appellant.
Arthur Raisch, Detroit, Mich.  (Barnes, Kisselle, Raisch & Choate, Detroit, Mich., Alfred C. Aurich, Philadelphia, Pa., John W. Avirett, 2d, and Piper & Marbury, Baltimore, Md., on the brief), for appellees.
Before SOBELOFF, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
The court, after careful consideration of the briefs, and oral arguments, affirms on the able and exhaustive opinion of the District Judge.  299 F.Supp. 59 (1969).


2
Affirmed.